DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 03/15/2021 is acknowledged.  The amendment includes the amending of claims 1 and 11.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed mobile device in the limitation “identifying a mobile device associated with the community member” is the same mobile device in the claim limitation of “receiving an indication of a geographic location of a community member based on device configuration information of a mobile device associated with the community member” in parent independent claim 1.
	Dependent claim 9 is rejected for incorporating the deficiencies of dependent claim 8.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 1, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jaggi (U.S. PGPUB 2017/0295478), in view of Gupta et al. (U.S. PGPUB 2009/0085745), and further in view of Buchheit (U.S. PGPUB 2008/0245863).
11.	Regarding claim 1, Jaggi teaches a computer-implemented method comprising:
A)  creating a database of physical object profiles corresponding to a plurality of physical objects (Paragraphs 29 and 38); 
D)  identifying one or more item profiles in the database of physical object profiles only within a predefined geographic proximity of the geographic location associated with the community member (Paragraphs 29, 40, and 46); and 

	The examiner notes that Jaggi teaches “creating a database of physical object profiles corresponding to a plurality of physical objects” as “The remote server 140 has a database 142 of detailed product information 110 including detailed product information 112 that corresponds to the product identification key 134” (Paragraph 29) and “In this way, the system 100 delivers detailed product information 112 to the mobile device 120. By way of a non-limiting example, a user of the mobile device 120 approaches the vehicle 102 having the beacon 130. The beacon transmits the product identification key 134 to the mobile device 120 over the first communication channel 160. The application 150 on the mobile device 120 communicates over the second communication channel 170 with the remote server 140 and requests the detailed product information 112 based on the product identification key 134. The remote server 140 transmits the detailed product information 112 to the mobile device 120 and the application 150 displays the detailed product information 112 to the user of the mobile device 120” (Paragraph 38).  The examiner further notes that database 142 teaches claimed database it houses detailed product information 112 (i.e. profiles) corresponding to the example vehicles (i.e. a plurality of physical objects) for sale.  The examiner further notes that Jaggi teaches “identifying one or more item profiles in the database of physical object profiles only within a predefined geographic proximity of the geographic location associated with the community member” as “The remote server 140 has a database 142 of detailed product information 110 including detailed product information 112 that corresponds to the product identification key 134” (Paragraph 29), “the application 150 automatically accepts the product identification key 134 from the beacon 130 and requests the detailed product information 112. By way of example, the user of the mobile device 120 installs the application 150 on the mobile device 120 and opts in to receiving detailed product information 112 without the need to affirmatively accept the request. Stated differently, when the user installs the application 150 on the mobile device 120, the user accepts to receive future detailed product information 112” (Paragraph 40), and “the mobile device Jaggi teaches “automatically transmitting the identified one or more item profiles to the community member without receiving a search query from the community member” as “The application 150 displays the detailed product information 112 so that a user (not shown) of the mobile device 120 can review the detailed product information 112” (Paragraph 37),  “the application 150 automatically accepts the product identification key 134 from the beacon 130 and requests the detailed product information 112. By way of example, the user of the mobile device 120 installs the application 150 on the mobile device 120 and opts in to receiving detailed product information 112 without the need to affirmatively accept the request. Stated differently, when the user installs the application 150 on the mobile device 120, the user accepts to 
	Jaggi does not explicitly teach:
B)  wherein each physical object profile comprises descriptive information corresponding to a physical object and a transitory geographic location associated with the physical object.
Gupta, however, teaches “wherein each physical object profile comprises descriptive information corresponding to a physical object and a transitory geographic location associated with the physical object” as “This location description may also be entered by the user after obtaining the GPS coordinates for the RFID item, and the location description, the GPS coordinates, an item description, and the RFID all stored in a database of the tracking device” (Paragraph 24).  
	The examiner further notes that although the primary reference of Jaggi clearly teaches a profile of detailed product information (i.e. descriptive information) corresponding to vehicles for sale in a database, there is no explicit teaching of the storage of both the descriptive information and location information for that vehicle for sale together in a “profile” of that vehicle for sale.  The secondary reference of Gupta clearly teaches the concept of a database that houses both descriptive item information and location information of an item in a “profile” of that item.  The combination would result in the storage of location information and descriptive information for a vehicle for sale in the same store (i.e. a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gupta’s would have allowed Jaggi’s to provide a method for more easily finding items, as noted by Gupta (Paragraph 24).
	Jaggi and Gupta do not explicitly teach:
C)  receiving an indication of a geographic location of a community member based on device configuration information of a mobile device associated with the community member.
	Buchheit, however, teaches “receiving an indication of a geographic location of a community member based on device configuration information of a mobile device associated with the community member” as “Scenario 110 illustrates a shopper 114 in a bookstore, who is carrying a mobile phone 116. Either the shopper 114 or the mobile phone 116 can include a location beacon which is used to determine the shopper's 116 in-store position” (Paragraph 17), “The location awareness capabilities of system 200 can result from a set of location beacons 212, 222, 232 that are attached to items 210, shoppers 220, and/or shopping devices 230” (Paragraph 24), 
	The examiner further notes that although the primary reference of Jaggi clearly teaches the determination of a geographic location of a user and his mobile device, such a determination is not device characteristics of the user’s mobile device (rather, it is based off of triangulation).  The secondary reference of Buchheit explicitly teaches a shopper’s geographic location is determined via GPS location data of that’s shopper’s mobile device.  The combination would result in the use of GPS as a basis for determining the geographic location of a user in Jaggi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Buchheit’s would have allowed Jaggi’s and Gupta’s to provide a method for improving brick and mortar shopping, as noted by Buchheit (Paragraph 5).

Regarding claim 8, Jaggi further teaches a computer-implemented method comprising:
A)  identifying a mobile device associated with the community member (Paragraphs 37, 40, and 51-52, ).
	The examiner notes that Jaggi teaches “identifying a mobile device associated with the community member” as “The mobile device 120 receives the product identification key 134 and then the application 150 requests the detailed product information 112 from the remote server 140 based on the product identification key 134. The application 150 displays the detailed product information 112 so that a user (not 

Regarding Claim 9, Jaggi and Gupta do not explicitly teach computer-implemented method comprising:
A)  presenting the identified profiles on the mobile device as an advertisement.
Buchheit, however, teaches “presenting the identified profiles on the mobile device as an advertisement” as “targeted advertisements can be delivered to shoppers while in the storefront” (Paragraph 6), and “Scenario 110 illustrates a shopper 114 in a bookstore, who is carrying a mobile phone 116. Either the shopper 114 or the mobile phone 116 can include a location beacon which is used to determine the shopper's 116 in-store position. Location beacons can also be placed on various for-sale items, such as item 112, which in scenario 110 is a book. An in-store computing 
The examiner further notes that although the primary reference of Jaggi clearly displays information about items (i.e. vehicles) for sale to users as they are within a predetermined distance to that item, there is no explicit teaching that such information is an “advertisement”.  Nevertheless, the secondary reference of Buchheit clearly teaches that “advertisements” for items for sale are delivered to shoppers when they are within a predetermined distance of that item.  The combination would result in advertisements of the cars of Jaggi to be shown to the shoppers when they are within a predetermined distance to those cars.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Buchheit’s would have allowed Jaggi’s and Gupta’s to provide a method for improving brick and mortar shopping, as noted by Buchheit (Paragraph 5).
12.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jaggi (U.S. PGPUB 2017/0295478), in view of Gupta et al. (U.S. PGPUB 2009/0085745), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 1, and 8-9 above, and further in view of Wiseman et al. (U.S. PGPUB 2007/0112729), and further in view of Braytenbaum et al. (U.S. PGPUB 2014/0278976).
13.	Regarding Claim 2, Jaggi, Gupta, and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  identifying one or more additional item profiles in the database of physical object profiles within an extended predetermined geographic proximity to the community member;
C)  sorting the additional item profiles to yield a sorted set of additional item profiles; and
D)  transmitting the sorted set of additional item profiles to the community member.
	Wiseman, however, teaches “identifying one or more additional item profiles in the database of physical object profiles within an extended predetermined geographic proximity to the community member” as “In practice, imagine that a shopper has entered the following search: radio located within 25 miles of Seattle, Wash. An exemplary set of search results for this search are depicted in the user interface 900 in FIG. 9. The results can be grouped wherein each group may have its own tab according to which items are for sale, wanted by other users, are offered for free, or are available for swap. As illustrated in FIG. 9, there are apparently 654 items that satisfy the search terms for sale, 229 such items are wanted, 6 items are being offered for free, and 25 items are available for swap. To view the listings of each group, the user can select the appropriate tab” (Paragraph 52), and “Each listing can include a picture of the item as well as a description written by the seller, the seller's name or username, the price, and the approximate location of the item in terms of the distance of the item from the user's location (e.g., 0.5 miles, 2.5 miles, etc.)” (Paragraph 54), “sorting the additional item profiles to yield a sorted set of additional item profiles” as “The search results can be grouped or organized by asking price, location, alphabetically, in order of popularity or user ranking, and/or by seller” (Paragraph 50), “In practice, imagine that a shopper has entered the following search: radio located within 25 miles of Seattle, Wash. An exemplary set of search results for this search are depicted in the user interface 900 in FIG. 9. The results can be grouped wherein each group may have its own tab according to which items are for sale, wanted by other users, are offered for free, or are available for swap. As illustrated in FIG. 9, there are apparently 654 items that satisfy the search terms for sale, 229 such items are wanted, 6 items are being offered for free, and 25 items are available for swap. To view the listings of each group, the user can select the appropriate tab” (Paragraph 52), and “Each listing can include a picture of the item as well as a description written by the seller, the seller's name or username, the price, and the approximate location of the item in terms of the distance of the item from the user's location (e.g., 0.5 miles, 2.5 miles, etc.)” (Paragraph 54), and “transmitting the sorted set of additional item profiles to the community member” as “In practice, imagine that a shopper has entered the following search: radio located within 25 miles of Seattle, Wash. An exemplary set of search results for this search are depicted in the user interface 900 in FIG. 9. The results can be grouped wherein each group may have its own tab according 
The examiner further notes that a user can clearly extend the initial proximity of 25 miles to a different range for the purposes of identifying additional profiles (See “change” next to 25 miles in the upper top of Figure 9).  Such additional profiles can be ranked (i.e. sorted) by multiple user criteria.  Moreover, such additional profiles will be returned (i.e. “transmitted”) to the user as sorted search results.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wiseman’s would have allowed Jaggi’s, Gupta’s, and Buchheit’s to provide a method for more easily allowing buyers to receive geographically relevant goods, as noted by Wiseman (Paragraph 1).
Jaggi, Gupta, Buchheit, and Wiseman do not explicitly teach:
B)  for each of the additional item profiles, determining an affinity score based on the descriptive information in the additional item profiles and a list of interests corresponding to the community member;
C)  based on the affinity score.
	Braytenbaum, however, teaches “for each of the additional item profiles, determining an affinity score based on the descriptive information in the additional item profiles and a list of interests corresponding to the community member” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14), “Another embodiment of the present disclosure provides systems and methods that identify for a specific user, a set “based on the affinity score” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14), “Another embodiment of the present disclosure provides systems and methods that identify for a specific user, a set of the most appropriate campaigns in an entity's list of campaigns ranked by the level of suitability to the user. This information will enable an entity, such as an advertiser or website, to propose the most beneficial offers to a customer without having to browse through the full campaign catalog and estimate which campaign will be optimal for the user's needs” (Paragraph 15), “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-
	The examiner further notes that the secondary reference of Braytenbaum teaches the concept of determining the best campaign(s) to deliver to a user based on suitability (i.e. an affinity score).  The combination would result in sending an advertisement of the physical objects of Jaggi, Buchheit and Wiseman to a targeted subset of users based on matched user interests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Braytenbaum’s would have allowed Jaggi’s, Gupta’s, Buchheit’s, and Wiseman’s to provide a method for improving the identification of potential customers, as noted by Braytenbaum (Paragraph 9).

Regarding Claim 3, Jaggi, Gupta, Buchheit, and Wiseman does not explicitly teach a computer-implemented method comprising:
A)  wherein the affinity score for each of the additional item profiles is determined by: identifying a plurality of descriptive labels included in the descriptive information; and 
B)  assigning a numerical rating to each of the plurality of descriptive labels; 
C)  for each of the plurality of community members, determining the affinity score by aggregating the numerical rating from the each of the plurality of descriptive labels that match profile information associated with the community member.
	Braytenbaum, however, teaches “wherein the affinity score for each of the additional item profiles is determined by: identifying a plurality of descriptive labels included in the descriptive information” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an “assigning a numerical rating to each of the plurality of descriptive labels” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14), “Another embodiment of the present disclosure provides systems and methods that identify for a specific user, a set of the most appropriate campaigns in an entity's list of campaigns ranked by the level of suitability to the user. This information will enable an entity, such as an advertiser or website, to propose the most beneficial offers to a customer without having to browse through the full campaign catalog and estimate which campaign will be optimal for the user's needs” (Paragraph 15), “each campaign attribute is given a weight that represents the level of “determining the affinity score by aggregating the numerical rating from the each of the plurality of descriptive labels that match profile information associated with the community member” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14), “Another embodiment of the present disclosure provides systems and methods that identify for a specific user, a set of the most appropriate campaigns in an entity's list of campaigns ranked by the level of suitability to the user. This information will enable an entity, such as an advertiser or website, to propose the most beneficial offers to a customer without having to browse through the full campaign catalog and estimate which campaign will be optimal for the user's needs” (Paragraph 15), “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17), “an advertising campaign portfolio of an entity can be analyzed using the methods and systems of the present disclosure and the best "matching" campaigns of the entity can be identified and selected for presentation to the list of social site users 
	The examiner further notes that the secondary reference of Braytenbaum teaches the concept of matching the interests of users against attributes (i.e. labels) of an advertisement to obtain a score for determining the most suitable ads for targeting.  Such a score is obtained by summing (i.e. aggregating) the scores of each matching label.  The combination would result in sending an advertisement of the physical objects of Jaggi, Buchheit, and Wiseman to a targeted subset of users based on matched user interests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Braytenbaum’s would have allowed Jaggi’s, Gupta’s, Buchheit’s, and Wiseman’s to provide a method for improving the identification of potential customers, as noted by Braytenbaum (Paragraph 9).

Regarding claim 4, Jaggi further teaches a computer-implemented method comprising:
A)  wherein the plurality of physical objects comprise automobiles (Paragraphs 38 and 46).
	The examiner notes that Jaggi teaches “wherein the plurality of physical objects comprise automobiles” as “In this way, the system 100 delivers detailed product information 112 to the mobile device 120. By way of a non-limiting example, a user of the mobile device 120 approaches the vehicle 102 having the beacon 130. The beacon transmits the product identification key 134 to the mobile device 120 over the first communication channel 160. The application 150 on the mobile device 120 communicates over the second communication channel 170 with the remote server 140 and requests the detailed product information 112 based on the product identification key 134. The remote server 140 transmits the detailed product information 112 to the Jaggi are automobiles.
Jaggi, Gupta, and Buchheit do not explicitly teach:
B)  comprise an automobile color and an automobile model.
	Wiseman, however, teaches “comprise an automobile color and an automobile model” as “The user may select one or more listed items at a time to view the content in detail. In the user interface 1100 of FIG. 11, the user is viewing a listing for a 1999 Ford Windstar located in Colchester, Ill” (Paragraph 57).  
	The examiner further notes that although it is very likely that the product information displayed to the user in the primary reference of Jaggi included the model and color of the vehicle, there is no explicit language stating that color was displayed (Paragraph 32 of Jaggi states that model information alongside other vehicle Wiseman depicts a physical good for sale to be a vehicle which includes attributes of the model (Windstar) and color (navy blue).  The combination would result in including color in the product description of the vehicles for sale in Jaggi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wiseman’s would have allowed Jaggi’s, Gupta’s, and Buchheit’s to provide a method for more easily allowing buyers to receive geographically relevant goods, as noted by Wiseman (Paragraph 1).
Jaggi, Gupta, Buchheit, and Wiseman do not explicitly teach:
B)  the plurality of descriptive labels.
	Braytenbaum, however, teaches “the plurality of descriptive labels” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14) and “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17).
	The examiner further notes that the secondary reference of Braytenbaum teaches the concept of matching the interests of users against attributes (i.e. labels) of an advertisement to obtain a score that is compared to a threshold for the purpose of identifying a subset of users to target that advertisement towards.  The combination would result in storing attributes of the model and color of the vehicle in Wiseman for the purposes of targeted advertisements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Braytenbaum’s would have allowed Jaggi’s, Gupta’s, Buchheit’s, and Wiseman’s to provide a method for improving the identification of potential customers, as noted by Braytenbaum (Paragraph 9).
14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jaggi (U.S. PGPUB 2017/0295478), in view of Gupta et al. (U.S. PGPUB 2009/0085745), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 1, and 8-9 above, and further in view of Wiseman et al. (U.S. PGPUB 2007/0112729), and further in view of Braytenbaum et al. (U.S. PGPUB 2014/0278976) as applied to claims 2-4 above, and further in view of Hu (U.S. PGPUB 2011/0145234).
15.	Regarding Claim 5, Jaggi, Gupta, Buchheit, Wiseman, and Braytenbaum do not explicitly teach a computer-implemented method comprising:
A)  identifying low scoring additional item profiles in the additional item profiles; 
B)  wherein the affinity score for each low scoring additional item profile is below a predetermined threshold value; 
C)  discarding the low scoring additional item profiles from the additional item profiles prior to transmission of the additional item profiles to the community member.
	Hu, however, teaches “identifying low scoring additional item profiles in the additional item profiles” as “the search server 104 or one or more member search devices 108 are further adapted to filter the search results according to the ranking scores calculated according to the search results and the interest model” (Paragraph 59), “the user may quickly browse desired search results with high relevance. The final search result returning module 218 is adapted to send final search results to the search client 102, where the search results may be filtered and include only search results with high relevance, and provide the user with some search results” (Paragraph 62), “The final search result returning module 418 is adapted to send final search results to the search client 302, where the search results may be filtered and include only search results with high relevance, and provide the user with some search results” (Paragraph 74), and “the search server 504 may be configured to calculate ranking scores according to the search results and the interest model and filter the search results according to a preset threshold” (Paragraph 83), “wherein the affinity score for each low scoring additional item profile is below a predetermined threshold value” as “the search server 104 or one or more member search devices 108 are further adapted “discarding the low scoring additional item profiles from the additional item profiles prior to transmission of the additional item profiles to the community member” as “the search server 104 or one or more member search devices 108 are further adapted to filter the search results according to the ranking scores calculated according to the search results and the interest model” (Paragraph 59), “the user may quickly browse desired search results with high relevance. The final search result returning module 218 is adapted to send final search results to the search client 102, where the search results may be filtered and include only search results with high relevance, and provide the user with some search results” (Paragraph 62), “The final search result returning module 418 is adapted to send final search results to the search client 302, where the search results may be filtered and include only search results with high relevance, and provide the user with some search results” (Paragraph 74), and “the search server 504 may be configured to calculate ranking scores according to the search results and the interest model and filter the search results according to a preset threshold” (Paragraph 83). 
	The examiner further notes that the secondary reference of Hu teaches the concept of filtering (i.e., discarding) search results with scores below a threshold before any search results are sent to a user.  The combination would result in discarding low-scoring matches from Wiseman using the affinity scores of Braytenbaum. 
Hu’s would have allowed Jaggi’s, Gupta’s, Buchheit’s, Wiseman’s, Braytenbaum’s to provide a method for improving the return of relevant search results, as noted by Hu (Paragraph 3).
16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaggi (U.S. PGPUB 2017/0295478), in view of Gupta et al. (U.S. PGPUB 2009/0085745), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 1, and 8-9 above, and further in view of Wiseman et al. (U.S. PGPUB 2007/0112729).
17.	Regarding Claim 6, Jaggi, Gupta, and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  wherein the transitory geographic location of the physical object included in each physical object profile is specified by additional community members included in the plurality of community members.
	Wiseman, however, teaches “wherein the transitory geographic location of the physical object included in each physical object profile is specified by additional community members included in the plurality of community members” as “At a minimum, sellers are required to include at least one of a city, state, or zip code to identify the location of the listed item. The system can translate this data into a combination of latitude and longitude coordinates, which serves as the item's geo-tag” (Paragraph 32).  
The examiner further notes that a seller (i.e. an additional community member distinct from the buyer of parent independent claim 1) clearly sets the geographic location of sellable goods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wiseman’s would have allowed Jaggi’s, Gupta’s, and Buchheit’s to provide a method for more easily allowing buyers to receive geographically relevant goods, as noted by Wiseman (Paragraph 1).
18.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jaggi (U.S. PGPUB 2017/0295478), in view of Gupta et al. (U.S. PGPUB 2009/0085745), and Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 1, and 8-9 above, and further in view of Wiseman et al. (U.S. PGPUB 2007/0112729) as applied to claim 6 above, and further in view of Kiper et al. (U.S. PGPUB 2015/0310556).
19.	Regarding Claim 7, Jaggi, Gupta, and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  wherein the transitory geographic location of the one physical object is provided by: receiving an image of the physical object from an additional community member.
	Wiseman, however, teaches “wherein the transitory geographic location of the one physical object is provided by: receiving an image of the physical object from an additional community member” as “perhaps their images or description of the item are poor or inadequate compared to the other sellers' items; perhaps the item's location is less desirable when mapped than other comparable items being offered in nearby locations; or perhaps the item's location information requires greater specificity given the type of item being offered” (Paragraph 44).  
The examiner further notes that sellers (i.e. an additional community member who is different than a buyer) can clearly upload images of physical goods that are sold as shown in Figures 9 and 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wiseman’s would have allowed Jaggi’s, Gupta’s, and Buchheit’s to provide a method for more easily allowing buyers to receive geographically relevant goods, as noted by Wiseman (Paragraph 1).
	Jaggi, Gupta, Buchheit, and Wiseman does not explicitly teach:
B)  determining geotag information based on metadata of the image; and 
C)  setting the transitory geographic location based on the geotag information.
Kiper, however, teaches “determining geotag information based on metadata of the image” as “location acquisition unit 46 is configured to determine the location data and to send this location data to image capture unit 42. In an embodiment, location acquisition unit 46 is configured to translate this location data to metadata prior to sending it to image capture unit 42. The location data could include, for example, latitude and longitude coordinates, altitude, accuracy data, etc” (Paragraph 11), “image “setting the transitory geographic location based on the geotag information” as “At block 204, an image is taken of a dwelling including geotagged information and sent to a second device. This image could be taken, for example, by a user of the first device. The image could include, for example, a dwelling for which a user wishes to obtain a homeowners insurance quote. The second device could include, for example, quoting engine 12, as shown in FIG. 1.  At block 206, the geotagged information in the geotagged image is reverse geocoded to determine a reverse geocoded address. For example, this determination could be made at quoting engine 12 or at client device 14 by accessing third party database 30 and/or insurer database 31” (Paragraphs 38-39) and “In accordance with such an embodiment, reconciling the reverse geocoded address could include, for example, quoting engine 12 updating third party database 30 and/or insurer database 31 with the updated dwelling address sent from client device 14 to quoting engine 12” (Paragraph 43).
	The examiner further notes that the secondary reference of Kiper teaches the concept of using geotagged images to set an address of an entity captured in that image.  The combination would result in the use of photos to set the geographic location of the various sellable entities in Jaggi, Buchheit, and Wiseman.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kiper’s would have allowed Jaggi’s, Gupta’s, Buchheit’s, and Wiseman’s to Kiper (Paragraph 3).













20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jaggi (U.S. PGPUB 2017/0295478), in view of Gupta et al. (U.S. PGPUB 2009/0085745), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 1, and 8-9 above, and further in view of Bohnenberger et al. (Article entitled “Location-Aware Shopping Assistance:  Evaluation of a Decision-Theoretic Approach”, dated 2002).
21.	Regarding Claim 10, Jaggi, Gupta, and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  wherein one or more item profiles in the database of physical object profiles are further identified using a geographic orientation associated with the community member with respect to the each of the plurality of physical objects.
Bohnenberger, however, teaches “wherein one or more item profiles in the database of physical object profiles are further identified using a geographic orientation associated with the community member with respect to the each of the plurality of physical objects” as “Consider a user U who enters a mall with the intention of buying five products, if possible: a CD, some bread, a newspaper, a PDA, and a plant. As the partial map in Fig. 1 indicates, products of each of these types are 
	The examiner further notes that the secondary reference of Bohnenberger teaches the concept of using user orientation to help a shopper identify a next product to purchase.  The combination would result in the use of orientation to display sellable items to the user of Jaggi and Buchheit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bohnenberger’s would have allowed Jaggi’s, Gupta’s, and Buchheit’s to provide a method for improving shopping for users, as noted by Bohnenberger (Section 1.1).



















22.	Claims 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. PGPUB 2007/0112729) in view Buchheit (U.S. PGPUB 2008/0245863).
23.	Regarding Claim 11, Wiseman teaches a computer-implemented method comprising:
A)  creating a digital profile associated with a physical object (Paragraphs 32 and 52); 
B)  updating the digital profile associated with the physical object based on a first submission from a community member (Paragraphs 8 and 42); 
C)  wherein the first submission comprises a transitory geographic location associated with the physical object (Paragraphs 8, 32, and 42); 
D)  updating the digital profile associated with the physical object based on a second submission from the community member to specify in the digital profile that the physical object is available for purchase (Paragraphs 8, 32, and 42).
	The examiner notes that Wiseman teaches “creating a digital profile associated with a physical object” as “The system 100 includes a database 110 that stores item listings as entered by their respective owners or sellers. The items listed for purchase, lease, exchange, or otherwise (e.g., free) can include nearly any type of good, service, employment opportunity, and/or event. At a minimum, sellers are required to include at least one of a city, state, or zip code to identify the location of the listed item. The system can translate this data into a combination of latitude and longitude coordinates, which serves as the item's geo-tag” (Paragraph 32) and “In practice, imagine that a shopper has entered the following search: radio located within 25 miles of Seattle, Wash. An exemplary set of search results for this search are Wiseman teaches “updating the digital profile associated with the physical object based on a first submission from a community member” as “Items may be updated or added to the online classifieds service constantly” (Paragraph 8) and “If the seller changes or updates the location of the item while the user is viewing the item, then the map display can be automatically updated or refreshed in near real-time so that the user is provided with the most up-to-date information” (Paragraph 42).  The examiner further notes that the updating of a location of an item from a seller (i.e. a community member) teaches the claimed updating.  The examiner further notes that Wiseman teaches “wherein the first submission comprises a transitory geographic location associated with the physical object” as “Items may be updated or added to the online classifieds service constantly” (Paragraph 8), “The system 100 includes a database 110 that stores item listings as entered by their respective owners or sellers. The items listed for purchase, lease, exchange, or otherwise (e.g., free) can include nearly any type of good, service, employment opportunity, and/or event. At a minimum, sellers are required to include at least one of a city, state, or zip code to identify the location of the listed item. The system can translate this data into a combination of latitude and longitude coordinates, which serves as the item's geo-tag” (Paragraph 32), and “If the seller changes or updates the location of the item while the user is viewing the item, then the map display can be automatically updated or refreshed in near real-time so that the user is provided with the most up-to-date information” (Paragraph 42).  The examiner further notes that the updating of a location (i.e. the claimed transitory geographic location) of an item from a seller teaches the claimed first submission.  The examiner further notes that Wiseman teaches “updating the digital profile associated with the physical object based on a second submission from the community member to specify in the digital profile that the physical object is available for purchase” as “Items may be updated or added to the online classifieds service constantly” (Paragraph 8), “system 100 includes a database 110 that stores item listings as entered by their respective owners or sellers. The items listed for purchase, lease, exchange, or otherwise (e.g., free) can include nearly any type of good, service, employment opportunity, and/or event” (Paragraph 32), and “If the seller changes or updates the location of the item while the user is viewing the item, then the map display can be automatically updated or refreshed in near real-time so that the user is provided with the most up-to-date information” (Paragraph 42).  The examiner further notes that items in the system of Wiseman can be listed as available for free, purchase (i.e. the claimed available for purchase), lease, exchange, etc.  Moreover, a seller (i.e. the community member) can clearly update the items to change the availability of the item from lease to purchase for example. 
	Wiseman does not explicitly teach:
E)  transmitting the digital profile to a plurality of targeted community members only within a pre-defined proximity to the transitory geographic location without receiving a search query from any of the plurality of targeted community members.
	Buchheit, however, teaches “transmitting the digital profile to a plurality of targeted community members only within a pre-defined proximity to the transitory geographic location without receiving a search query from any of the plurality of targeted community members” as “The present invention discloses a storefront shopping technique that enhances shopping by presenting information to a shopper about proximate for-sale items. Both the shopper and the for-sale items can be associated with location beacons. The presented information can be specific to the shopper, which requires that an identity of the shopper be determined. In the technique, shopper specific information can be obtained from a data store to determine at least one of the for-sale items likely to be of interest to the shopper. A shopper proximity to the for-sale items can be detected based upon a location of the item location beacon associated with the determined for-sale item and based upon a location of the shopper location beacon. When the shopper is proximate to the for-sale item, information can 
	The examiner further notes that the secondary reference of Buchheit teaches the concept of pushing item information to targeted users when those users are within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Buchheit’s would have allowed Wiseman’s to provide a method for improving brick and mortar shopping, as noted by Buchheit (Paragraph 5).

Regarding Claim 12, Wiseman further teaches a computer-implemented method comprising:
A)  facilitating a transaction between the community member and one of the targeted community members to purchase the physical object (Paragraph 57, Figure 11).
	The examiner notes that Wiseman teaches “facilitating a transaction between the community member and one of the targeted community members to purchase the physical object” as “The user may select one or more listed items at a time to view the content in detail. In the user interface 1100 of FIG. 11, the user is viewing a listing for a 1999 Ford Windstar located in Colchester, Ill. Notice that the seller has only disclosed his city and state information. This may be because this item is a car and thus more vulnerable to theft if its address were made available to any or every user. When appropriate, the seller can individually inform interested buyers of the car's address. Some information about the seller (Garry) can also be displayed in the listing” (Paragraph 57).  The examiner further notes that Figure 11 depicts contact information for a seller that can be used to “facilitate” a transaction between a seller and a buyer for a physical good.

Regarding Claim 19, Wiseman further teaches a computer-implemented method comprising:

	The examiner notes that Wiseman teaches “identifying mobile devices associated with the plurality of community members” as “there are illustrated screenshots of exemplary user interfaces that can be employed to facilitate the systems and methods described herein. It should be appreciated that while certain ways of displaying information to users are shown and described with respect to certain figures, those skilled in the relevant art will recognize that various other alternatives can be employed. The content shown on the screens can be stored and/or transmitted as display descriptions, graphical user interfaces, or by other methods of depicting information on a screen (whether personal computer, PDA, mobile phone, or other suitable device, for example) where the layout and information or content to be displayed may be stored in memory, database(s), or other storage facility” (Paragraph 46).  The examiner further notes that transmitted search results are clearly sent to user devices that can include phones (i.e. mobile devices).  Such a transmission entails “identifying” the user device(s) in order to send search results of consumer goods to that user.
	Wiseman does not explicitly teach:
B)  determining each community member's proximity to the transitory geographic location based on device configuration information associated with the community member's mobile device.
	Buchheit, however, teaches “determining each community member's proximity to the transitory geographic location based on device configuration information associated with the community member's mobile device” as “Scenario 110 illustrates a shopper 114 in a bookstore, who is carrying a mobile phone 116. Either the shopper 114 or the mobile phone 116 can include a location beacon which is used to determine the shopper's 116 in-store position” (Paragraph 17), “The location awareness capabilities of system 200 can result from a set of location beacons 212, 222, 232 that are attached to items 210, shoppers 220, and/or shopping devices 230” (Paragraph 24), “The modality server 250 can permit devices (e.g., shopper carried phones and store provided interface devices 230) of differing capabilities to make 
	The examiner further notes that the secondary reference of Buchheit teaches the concept of ascertaining a geographic location of shoppers via the GPS coordinates of the mobile devices of those shoppers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Buchheit’s would have allowed Wiseman’s to provide a method for improving brick and mortar shopping, as noted by Buchheit (Paragraph 5).
24.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. PGPUB 2007/0112729), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 11-12, and 19 above, and further in view of Tokmakov (Article entitled “Can I Use Amazon Affiliate Links in YouTube Videos”, dated 08 November 2016).
25.	Regarding Claim 13, Wiseman and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  wherein the second submission comprises a hyperlink to a website comprising a listing of the physical object.
	Tokmakov, however, teaches “wherein the second submission comprises a hyperlink to a website comprising a listing of the physical object” as “I was wondering about that too, since I recently started Mermaids and Gems underwater modeling channel where I post Amazon affiliate links to my books and photo gear I use.  Yes, you can post Amazon affiliate links in YouTube video descriptions” (Page 1).
Tokmakov teaches the concept of a seller uploading an Amazon hyperlink (i.e. website comprising a listing of a physical object).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Tokmakov’s would have allowed Wiseman’s and Buchheit’s to provide a method for improving the promotion of one’s commercial business, as noted by Tokmakov (Page 1).
26.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. PGPUB 2007/0112729), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 11-12, and 19 above, and further in view of Allurwar et al. (Article entitled “Beacon for Proximity Target Marketing”, dated May 2016).
27.	Regarding Claim 14, Wiseman and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  wherein the digital profile is transmitted to each targeted community member via a mobile application on a device used by the targeted community member.
	Allurwar, however, teaches “wherein the digital profile is transmitted to each targeted community member via a mobile application on a device used by the targeted community member” as “Beacon is a kind of short- range, low power, low cost and tiny transmitters that can push information or notification to the smart mobile devices within 100 meters” (Section III), “And then, push the good coupons info at the store, meanwhile, show the shopper this goods in their online shop, so as to guide shoppers make purchase online or offline. iBeacon technology brings many chances for the retailors to keep broadcasting the items/events info automatically by smartphone APP of users; to tracing users interests or potential demands; to contextualize shoppers‟ purchase tendency” (Section IV) and “In order to improve the customer experience, many new things can be integrated such as: report discounts and sales, invite them to come in, show them videos and info about the products they are viewing, allow a fast payment and surveys on their tastes. All this is achieved through a single 
	The examiner notes that the secondary reference of Alluwar teaches the concept of sending targeted offers to smartphones on an app of that smartphone.  Thus, although the targeted offers sent to the users Buchheit are clearly sent and displayed to their mobile devices, there is no explicit language that states that such information is sent to an app of those mobile devices.  The combination would result in using an app to display such information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Alluwar’s would have allowed Wiseman’s and Buchheit’s to provide a method for helping commercial retailors, as noted by Alluwar (Section IV).
28.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. PGPUB 2007/0112729), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 11-12, and 19 above, and further in view of Braytenbaum et al. (U.S. PGPUB 2014/0278976).
29.	Regarding Claim 15, Wiseman and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  for each of the plurality of community members, determining an affinity score based on descriptive information in the digital profile and a list of interests corresponding to the community member; and 
B)  identifying a subset of the community members as the targeted community members; 
C)  wherein the affinity score corresponding to each community member in the subset is above a predetermined threshold value.
	Braytenbaum, however, teaches “for each of the plurality of community members, determining an affinity score based on descriptive information in the digital profile and a list of interests corresponding to the community member” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are “identifying a subset of the community members as the targeted community members” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14) and “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17), and “wherein the affinity score corresponding to each community member in the subset is above a predetermined threshold value” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14) and “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17).
	The examiner further notes that the secondary reference of Braytenbaum teaches the concept of matching the interests of users against attributes of an advertisement to obtain a score that is compared to a threshold for the purpose of identifying a subset of users to target that advertisement towards.  The combination Wiseman to a targeted subset of users based on matched user interests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Braytenbaum’s would have allowed Wiseman’s and Buchheit’s to provide a method for improving the identification of potential customers, as noted by Braytenbaum (Paragraph 9).

Regarding Claim 16, Wiseman and Buchheit do not explicitly teach a computer-implemented method comprising:
A)  wherein the affinity score is determined by: identifying a plurality of descriptive labels included in the descriptive information; and 
B)  assigning a numerical rating to each of the plurality of descriptive labels; 
C)  for each of the plurality of community members, determining the affinity score by aggregating the numerical rating from the each of the plurality of descriptive labels that match profile information associated with the community member.
	Braytenbaum, however, teaches “wherein the affinity score is determined by: identifying a plurality of descriptive labels included in the descriptive information” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14) and “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17), “assigning a numerical rating to each of the plurality of descriptive labels” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the “for each of the plurality of community members, determining the affinity score by aggregating the numerical rating from the each of the plurality of descriptive labels that match profile information associated with the community member” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14) and “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17).
	The examiner further notes that the secondary reference of Braytenbaum teaches the concept of matching the interests of users against attributes (i.e. labels) of an advertisement to obtain a score that is compared to a threshold for the purpose of identifying a subset of users to target that advertisement towards.  Such a score is obtained by summing (i.e. aggregating) the scores of each matching label.  The combination would result in sending an advertisement of the physical objects of Wiseman to a targeted subset of users based on matched user interests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Braytenbaum’s would have allowed Wiseman’s and Buchheit’s to provide a method for improving the identification of potential customers, as noted by Braytenbaum (Paragraph 9).

Wiseman further teaches a computer-implemented method comprising:
A)  wherein the physical object is an automobile (Paragraph 57, Figure 11); and 
B)  comprise an automobile color and an automobile model (Paragraph 57, Figure 11);).
	The examiner notes that Wiseman teaches “wherein the physical object is an automobile” as “The user may select one or more listed items at a time to view the content in detail. In the user interface 1100 of FIG. 11, the user is viewing a listing for a 1999 Ford Windstar located in Colchester, Ill” (Paragraph 57).  The examiner further notes that Figure 11 depicts a physical good for sale to be a vehicle.  The examiner further notes that Wiseman teaches “comprise an automobile color and an automobile model” as “The user may select one or more listed items at a time to view the content in detail. In the user interface 1100 of FIG. 11, the user is viewing a listing for a 1999 Ford Windstar located in Colchester, Ill” (Paragraph 57).  The examiner further notes that Figure 11 depicts a physical good for sale to be a vehicle which includes attributes of the model (Windstar) and color (navy blue).
	Wiseman and Buchheit do not explicitly teach:
B)  the plurality of descriptive labels.
	Braytenbaum, however, teaches “the plurality of descriptive labels” as “The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold” (Paragraph 14) and “each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics, and the like), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores” (Paragraph 17).
	The examiner further notes that the secondary reference of Braytenbaum teaches the concept of matching the interests of users against attributes (i.e. labels) of an advertisement to obtain a score that is compared to a threshold for the purpose of identifying a subset of users to target that advertisement towards.  The combination Wiseman for the purposes of targeted advertisements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Braytenbaum’s would have allowed Wiseman’s and Buchheit’s to provide a method for improving the identification of potential customers, as noted by Braytenbaum (Paragraph 9).
30.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. PGPUB 2007/0112729), and further in view of Buchheit (U.S. PGPUB 2008/0245863) as applied to claims 11-12, and 19 above, and further in view of Kiper et al. (U.S. PGPUB 2015/0310556).
31.	Regarding Claim 18, Wiseman further teaches a computer-implemented method comprising:
A)  wherein the first submission comprises an image of the physical object from the community member (Paragraph 44, Figures 9 and 11).
	The examiner notes that Wiseman teaches “wherein the first submission comprises an image of the physical object from the community member” as “perhaps their images or description of the item are poor or inadequate compared to the other sellers' items; perhaps the item's location is less desirable when mapped than other comparable items being offered in nearby locations; or perhaps the item's location information requires greater specificity given the type of item being offered” (Paragraph 44).  The examiner further notes that sellers (i.e. the community member) can clearly upload images of physical goods that are to be sold as shown in Figures 9 and 11.
	Wiseman and Buchheit do not explicitly teach:
A)  with metadata specifying the transitory geographic location.
Kiper, however, teaches “with metadata specifying the transitory geographic location” as “location acquisition unit 46 is configured to determine the location data and to send this location data to image capture unit 42. In an embodiment, location acquisition unit 46 is configured to translate this location data to metadata prior to sending it to image capture unit 42. The location data could include, for example, latitude and longitude coordinates, altitude, accuracy data, etc” (Paragraph 11), “image 
	The examiner further notes that the secondary reference of Kiper teaches the concept of housing geographical information in the metadata of images for an entity captured in that image.  The combination would result in the use of geographic metadata in the photos of Wiseman to set the geographic location of the various sellable entities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kiper’s would have allowed Wiseman’s and Buchheit’s to provide a method for improving to input of geographical addresses, as noted by Kiper (Paragraph 3).
Response to Arguments
29.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Jaggi).
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
	Applicants argue on Pages 14-15 that “Buchheit presents the information by considering the shopper’s past purchase history. For example, if the shopper’s past purchase history included fantasy books, then if the shopper is in close proximity to the book “The Hobbit” and if the book is on sale, then the notification is sent to the shopper. Accordingly, presentation that is sent to the shopper is specific to the interests of the shopper. In other words, if there is another shopper who does not have a past purchase history of buying fantasy books, then availability of “The Hobbit” book that is on sale is not provided to another shopper. By sending out notification that is specific to a shopper, Buchheit neither discloses nor suggests transmitting the digital profile to a plurality of targeted community members. Similar to Buchheit, Gupta, Wiseman, Braytenbaum, Hu, Kiper, Bohnenberger, Tokmakov, and Allurwar also fails to disclose or suggest the claim limitation set forth above for claim 11”.  However, the examiner wishes to refer to limitation E of independent claim 11 which explicitly recites “transmitting the digital profile to a plurality of targeted community members only within a pre-defined proximity to the transitory geographic location without receiving a search query from any of the plurality of targeted community members”.  Thus, all that is claimed is that targeted community members within a proximity to the item receive the digital item profile (not all community members within a proximity to the item (in contrast to independent claim 1)).  
	Moreover, the examiner wishes to refer to instant specification which states “once the profile is updated, it is transmitted at step 320 to one or more targeted community members within a pre-defined proximity to the transitory geographic location. In some embodiments, the digital profile is transmitted to each targeted community member via a mobile application on a device used by the targeted community member. For example, community members may receive a push alert indicating that a nearby physical item is available for purchase. The community members may be targeted based on various criteria including past purchases, web search history, and general interests” (Paragraph 38).  Thus, items pushed to targeted users are those users targeted based on various criteria including interests and past purchase history.
The examiner further wishes to refer to Buchheit which states “Scenario 110 illustrates a shopper 114 in a bookstore, who is carrying a mobile phone 116. Either the shopper 114 or the mobile phone 116 can include a location beacon which is used to determine the shopper's 116 in-store position. Location beacons can also be placed on various for-sale items, such as item 112, which in scenario 110 is a book. An in-store Buchheit who automatically receive profiles of items for sale within a predetermined proximity to those items for sale are those users who are deemed likely to have interest in those items (via various factors including past purchase history and preferences), they are targeted (in contrast to all users).  Therefore, targeted users clearly only receive the items profiles in the secondary reference of Buchheit based on various factors including past purchase history and preferences (See “An in-store computing system can determine that book 112 is likely to be of interest to shopper 114 based upon previously established preferences, purchase history, and other factors”) in contrast to the assertions from the applicants.
Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2013/0132430 issued to Platt et al. on 23 May 2013.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to return relevant proximate search results).
U.S. PGPUB 2014/0342760 issued to Moldavsky et al. on 20 November 2014.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to return push sellable goods to proximate users).
Foran-Owens et al. on 24 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to return push sellable goods to proximate users).
U.S. PGPUB 20160135001 issued to Kau on 12 May 2016.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., methods to return push sellable goods to proximate users).
Contact Information
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

April 01, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168